DETAILED ACTION
	This is a non-final office action in response to amendments filed 03/09/2022. Claims 1-8, 10-18 and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed 03/09/2022, with respect to claims 1-3, 9-10, 12-13 and 19, specifically that Rosenstein does not teach merging two objects into at least one object have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art as disclosed below. 
	Applicant’s amendments to the claims have overcome the previous claim objections and 101 rejections. 

Claim Objections
Claims 6, 11 and 16 objected to because of the following informalities: 
in claims 6 and 16, "subject to a height of the object not exceeding the fifth predetermined threshold" should read as "subject to a height of the object exceeding the fifth predetermined threshold”
in claim 11, the claim is dependent on cancelled claim 9; as claim 10 was previously dependent on claim 9 and amended to be dependent on claim 2; examiner recommends amending claim 11 to be dependent on claim 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein (US 20120185094) in view of Blumrosen (US 20140266860).
Regarding claim 1, Rosenstein teaches a robot (robot 100) comprising: 
a sensor for capturing providing a collection of points in at least two dimensions, the points indicative of objects in an environment of the robot  ([0136] “The robot 100 may include first and second 3-D image sensors 450a, 450b (depth cameras) to provide robust sensing of the environment around the robot 100”); 
a processor ([0139] discusses implementing the reasoning software of the robot with software executable on a processor) adapted to perform the steps of: 
receiving a collection of points in at least two dimensions ([0141] discusses obtaining image data from the 3-D image sensors 450); 
segmenting the points according to distance to determine at least one object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10. Information provided by these algorithms, as well as the distance measurement information obtained from the imaging sensor 450”); 
tracking the at least one object ([0159] “The depth information enables the position of the detected object 12 to be tracked over time”); 
subject to at least two objects of size not exceeding a first threshold and at a distance not exceeding a second threshold, ([0227] discusses the robot 100 identifying separate people so as to continue following one person using image segmentation where [0227] further cites filtering out objects that are either too large or too small to be associated with a person where filtering out objects based on size is interpreted as not exceeding an object size threshold); and 
classifying a pose of a human associated with the single object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10”); 
a steering mechanism for changing a position of the robot in accordance with the pose of the human ([0256] discusses the robot providing assistance based on the classification of the pose of a person with [0101] discussing the controller operating the wheels of the drive system); and 
a motor for activating the steering mechanism ([0017] “The drive system may include a motorized omni-directional drive”).
	Rosenstein teaches determining objects based on the distance between pixels and determining relevant objects based on size, but does not explicitly teach merging two objects into at least one object. Blumrosen teaches merging two objects into at least one object ([0046]-[0067] discuss grouping objects based on the received object properties including the size and location of the object with [0269] merging objects into one object giving the example of merging the body, head and hands of a person with and with Fig. 6 and [0278] showing the merged objects of the person as a group).
	Rosenstein teaches determining objects based on the distance between pixels and determining relevant objects based on size, but does not explicitly teach merging two objects into at least one object. Blumrosen teaches merging objects into at least one object based on the size and location of the objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object determination of Rosenstein and modify it with the object merging of Blumrosen to improve the system’s object determination as Blumrosen teaches that it “allows obtaining a simple and more controllable processing algorithm that minimizes the need in knowledge on exact object properties in advance” [0106].

Regarding claim 2, Rosenstein teaches a method of adjusting a position of a robot by at least one processor ([0225] discusses adjusting a position of a robot based on the position of human with [0139] discussing implementing the reasoning software of the robot with software executable on a processor), the method comprising: 
receiving a collection of points in at least two dimensions ([0141] discusses obtaining image data from the 3-D image sensors 450); 
segmenting the points according to distance to determine at least one object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10. Information provided by these algorithms, as well as the distance measurement information obtained from the imaging sensor 450”); 
tracking the at least one object ([0159] “The depth information enables the position of the detected object 12 to be tracked over time”); 
subject to at least two objects of size not exceeding a first threshold and at a distance not exceeding a second threshold, ([0227] discusses the robot 100 identifying separate people so as to continue following one person using image segmentation where [0227] further cites filtering out objects that are either too large or too small to be associated with a person where filtering out objects based on size is interpreted as not exceeding an object size threshold);
classifying a pose of a human associated with the single object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10”); and
adjusting a position of the device in accordance with a location and pose of the human ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this behavior 600e, the robot 100 may detect, track, and follow a person 2300” with [0256] further discussing the robot providing assistance based on the classification of the pose of a person).
Rosenstein teaches determining objects based on the distance between pixels and determining relevant objects based on size, but does not explicitly teach merging two objects into at least one object. Blumrosen teaches merging two objects into at least one object ([0046]-[0067] discuss grouping objects based on the received object properties including the size and location of the object with [0269] merging objects into one object giving the example of merging the body, head and hands of a person with and with Fig. 6 and [0278] showing the merged objects of the person as a group).
	Rosenstein teaches determining objects based on the distance between pixels and determining relevant objects based on size, but does not explicitly teach merging two objects into at least one object. Blumrosen teaches merging objects into at least one object based on the size and location of the objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object determination of Rosenstein and modify it with the object merging of Blumrosen to improve the system’s object determination as Blumrosen teaches that it “allows obtaining a simple and more controllable processing algorithm that minimizes the need in knowledge on exact object properties in advance” [0106].

Regarding claim 3, Rosenstein teaches receiving a series of range and angle pairs ([0123]-[0124] discuss using a laser scanner 440 as an object sensor where signals are received and phase difference is used to assign a depth to each pixel where the depth is interpreted as the range and the use of “nodding” the scanner would require the angle of the scanner associated with the depth); and 
transforming each range and angle pair to a point in a two dimensional space ([0123]-[0124] discuss using the assigned depth to each pixel to return a two-dimensional depth line which would be a point in two dimensional space).

Regarding claim 10, Rosenstein teaches wherein adjusting the position of the device comprises 
performing an action selected from the group consisting of: 
changing a location of the device ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this behavior 600e, the robot 100 may detect, track, and follow a person 2300”); 
changing a height of the device or a part thereof ([0237] discusses the robot changing the height of the web pad of the robot to accommodate a person sitting or standing), and 
changing an orientation of the device or a part thereof ([0225] “the robot 100 turns to face forward toward the person/user 2300 while tracking the person 2300”).

Regarding claim 12, Rosenstein teaches a computer program product ([0268] discusses implementing the invention in one or more computer programs) for adjusting a position of a device ([0225] discusses adjusting a position of a robot based on the position of human with [0139] discussing implementing the reasoning software of the robot with software executable on a processor), the computer program product comprising: 
a non-transitory computer readable medium ([0268] discusses implementing the invention in one or more computer programs that are executable and/or interpretable on a programmable system with [0267] describing the computer program product as a computer readable medium); 
a first program instruction for receiving a collection of points in at least two dimensions ([0141] discusses obtaining image data from the 3-D image sensors 450); 
a second program instruction for segmenting the points according to distance to determine at least one object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10. Information provided by these algorithms, as well as the distance measurement information obtained from the imaging sensor 450”); 
a third program instruction for tracking the at least one object ([0159] “The depth information enables the position of the detected object 12 to be tracked over time”); 
a fourth program instruction for subject to at least two objects of size not exceeding a first threshold and at a distance not exceeding a second threshold, ([0227] discusses the robot 100 identifying separate people so as to continue following one person using image segmentation [0227] further cites filtering out objects that are either too large or too small to be associated with a person where filtering out objects based on size is interpreted as not exceeding an object size threshold); and 
a fifth program instruction for classifying a pose of a human associated with the at least one object ([0160] “Image segmentation and classification algorithms may be used to classify and detect the position of objects 12 in the scene 10”), 
and another program instruction for adjusting a position of a device in accordance with a location and pose of the human ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this behavior 600e, the robot 100 may detect, track, and follow a person 2300” with [0256] further discussing the robot providing assistance based on the classification of the pose of a person),
wherein said program instructions are stored on said non-transitory computer readable medium ([0268] discusses implementing the invention in one or more computer programs that are executable and/or interpretable on a programmable system with [0267] describing the computer program product as a computer readable medium).
Rosenstein teaches determining objects based on the distance between pixels and determining relevant objects based on size, but does not explicitly teach merging two objects into at least one object. Blumrosen teaches merging two objects into at least one object ([0046]-[0067] discuss grouping objects based on the received object properties including the size and location of the object with [0269] merging objects into one object giving the example of merging the body, head and hands of a person with and with Fig. 6 and [0278] showing the merged objects of the person as a group).
	Rosenstein teaches determining objects based on the distance between pixels and determining relevant objects based on size, but does not explicitly teach merging two objects into at least one object. Blumrosen teaches merging objects into at least one object based on the size and location of the objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object determination of Rosenstein and modify it with the object merging of Blumrosen to improve the system’s object determination as Blumrosen teaches that it “allows obtaining a simple and more controllable processing algorithm that minimizes the need in knowledge on exact object properties in advance” [0106].

Regarding claim 13, Rosenstein teaches instructions stored on said non-transitory computer readable medium, the program instructions comprising: 
a program instruction for receiving a series of range and angle pairs ([0123]-[0124] discuss using a laser scanner 440 as an object sensor where signals are received and phase difference is used to assign a depth to each pixel where the depth is interpreted as the range and the use of “nodding” the scanner would require the angle of the scanner associated with the depth); and 
a program instruction for transforming each range and angle pair to a point in a two dimensional space ([0123]-[0124] discuss using the assigned depth to each pixel to return a two-dimensional depth line which would be a point in two dimensional space).


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein in view of Blumrosen and further in view of Ren (US 20170053167).
Regarding claim 4, Rosenstein teaches wherein segmenting the points comprises: 
subject to a distance between two consecutive points not exceeding a threshold, determining that the two consecutive points belong to one object ([0227] discusses the robot 100 identifying separate people so as to continue following one person using image segmentation where “the pixels are grouped into larger objects based on their proximity to neighboring pixels” grouping larger objects based on their proximity is interpreted to be merging at least two objects into one object based on the distance between the objects not exceeding a threshold). 
Rosenstein, modified by Blumrosen, does not explicitly teach determining a minimal bounding rectangle for each object; and 
adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object.
Ren teaches determining a minimal bounding rectangle for each object ([0105] discusses implementing a bounding region that “includes a minimum amount of the object and that tightly bounds the object” with [0085] stating the bounding region may be a rectangle); and 
adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object ([0150] discusses determining a second bounding region (adjusted bounding region) of a second frame after the first frame to perform object tracking).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking system of modified Rosenstein and further modify it with the bounding regions of Ren as Ren teaches that the use of bounding regions avoids extracting features corresponding to non-target objects or background improving tracker performance [0140] and further the use of bounding regions is well known in the art. 

Regarding claim 5, Rosenstein teaches wherein tracking the at least one object comprises: 
comparing the adjusted ([0190] discusses identifying and tracking objects within an area about the robot and registering a new object in the scene and using an occupancy map to track a new position of an already identified object and using an imaging cycle to determine whether an object in the scene is moving or not).
Rosenstein, modified by Blumrosen, teaches object tracking to determine when a new object enters a scene and whether an object in the scene is moving but does not explicitly teach using bounding rectangles to track the object.
Ren teaches using bounding rectangles to track an object ([0105] discusses implementing a bounding region that “includes a minimum amount of the object and that tightly bounds the object” with [0085] stating the bounding region may be a rectangle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking system of modified Rosenstein and further modify it with the bounding regions of Ren as Ren teaches that the use of bounding regions avoids extracting features corresponding to non-target objects or background improving tracker performance [0140] and further the use of bounding regions is well known in the art. 

Regarding claim 14, Rosenstein teaches wherein the second program instruction comprises: 
a program instruction for determining that the two consecutive points belong to one object, subject to a distance between two consecutive points not exceeding a threshold ([0227] discusses the robot 100 identifying separate people so as to continue following one person using image segmentation where “the pixels are grouped into larger objects based on their proximity to neighboring pixels” grouping larger objects based on their proximity is interpreted to be merging at least two objects based on the distance between the objects not exceeding a threshold); 
Rosenstein, modified by Blumrosen, does not explicitly teach a program instruction for determining a minimal bounding rectangle for each object; and
a program instruction for determining a minimal bounding rectangle for each object ([0105] discusses implementing a bounding region that “includes a minimum amount of the object and that tightly bounds the object” with [0085] stating the bounding region may be a rectangle); and 
a program instruction for adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object.
Ren teaches a program instruction for adjusting the minimal bounding rectangle to obtain adjusted bounding rectangle for each object ([0150] discusses determining a second bounding region (adjusted bounding region) of a second frame after the first frame to perform object tracking).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking system of modified Rosenstein and further modify it with the bounding regions of Ren as Ren teaches that the use of bounding regions avoids extracting features corresponding to non-target objects or background improving tracker performance [0140] and further the use of bounding regions is well known in the art. 

Regarding claim 15, Rosenstein teaches a program instruction for comparing the adjusted bounding rectangle to previously determined adjusted bounding rectangles to determine: 
a new object, a static object or a dynamic object, wherein a dynamic object is determined subject to at least one object and a previous object having substantially a same size but different orientation or different location ([0190] discusses identifying and tracking objects within an area about the robot and registering a new object in the scene and using an occupancy map to track a new position of an already identified object and using an imaging cycle to determine whether an object in the scene is moving or not).
Rosenstein, modified by Blumrosen, teaches object tracking to determine when a new object enters a scene and whether an object in the scene is moving but does not explicitly teach using bounding rectangles to track the object.
Ren teaches using bounding rectangles to track an object ([0105] discusses implementing a bounding region that “includes a minimum amount of the object and that tightly bounds the object” with [0085] stating the bounding region may be a rectangle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking system of modified Rosenstein and further modify it with the bounding regions of Ren as Ren teaches that the use of bounding regions avoids extracting features corresponding to non-target objects or background improving tracker performance [0140] and further the use of bounding regions is well known in the art. 

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein in view of Blumrosen and further in view of Rush (US 10229491).
Regarding claim 6, Rosenstein teaches wherein classifying the pose of the human comprises: 
receiving a location of the human ([0152 constructing a 3D map of the surface of an object to determine the location of an object); 
processing a depth image starting from the location and expending to neighboring pixels, wherein pixels having depth information differing in at most a third predetermined threshold are associated with one segment ([0227] discusses providing the 3-D image data to a segmentor 2404 for segmentation into objects based on the proximity between neighboring pixels where the proximity between pixels is interpreted as a predetermined threshold). 
Rosenstein, modified by Blumrosen further teaches using a constructed 3D map of an individual to classify poses of the person including sitting, lying down, walking, etc. but does not explicitly teach classifying the pose comprising
determining a gradient over a vertical axis for a multiplicity of areas of the one segment; 
subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical, determining that the human is sitting; 
subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold determining that the human is lying; and 
subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform determining that the human is standing.
Rush teaches determining a gradient over a vertical axis for a multiplicity of areas of the one segment (Col. 11 lines 22-44discuss identifying an object including the pose of the object by determining a distribution of pixels within a first region 219 and a second region 220 with Fig. 2D showing a distribution of the pixels over the top 219 and bottom 220 regions which is being interpreted as over a vertical axis); 
subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical, determining that the human is sitting (Col. 11 lines 22-44discuss comparing the depth values of the pixels between the top and bottom region where when a certain number of pixels are within the top region it is determined that the person is sitting); 
subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold determining that the human is lying (Col. 11 lines 22-44 discuss comparing the depth values of the pixels between the top and bottom region where when a certain percentage of pixels are not within the top region it is determined that the person is not sitting but is lying down with Col. 11 lines 45-56 discussing this being based on a maximum height); and 
subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform determining that the human is standing ((Col. 14 line 45 – Col. 15 line 9 discuss differentiating between a standing person and a person lying down based on the percentage of pixels representing the object within the top region where if a substantial percentage are in the bottom region the person is determined as lying down therefore if there is a uniform distribution of pixels the person will be determined as standing with Col. 11 lines 22-56 discussing the use of this technique based on a maximum height).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of modified Rosenstein and further modify it with the pose classification of Rush as Rush teaches that determining the pose through depth analysis of the pixels associated with the human allow for the determinations of when the human is in an unsafe position making the system safer (Col. 15 lines 20-29).

Regarding claim 7, modified Rosenstein teaches segmenting the pixels according to their proximity as discussed above but does not explicitly teach teaches sub-segmenting each segment in accordance with the gradient over the vertical axis.
Rush teaches sub-segmenting each segment in accordance with the gradient over the vertical axis ((Col. 10 line 34 – Co 11 line 5 discuss the use of segmentation of points or pixels according to which region the pixels are in).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of modified Rosenstein and further modify it with the pose classification of Rush as Rush teaches that determining the pose through depth analysis of the pixels associated with the human allow for the determinations of when the human is in an unsafe position making the system safer (Col. 15 lines 20-29).

Regarding claim 8, modified Rosenstein teaches using previous image data to assign a confidence level of a location of an object [0190] but does not explicitly teach smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations.
	Rush teaches smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations (Col. 15 line 61 – Col. 16 line 25 discuss the use of a confidence parameter based on the similarity between the current situation and previously classified encounters where the use of a confidence parameter is interpreted as smoothing).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of modified Rosenstein and further modify it with the pose smoothing of Rush as the use of previously learned situations within a machine learning classifier allows for more accurate pose determination.

Regarding claim 16, Rosenstein teaches a program instruction for receiving a location of the human ([0152 constructing a 3D map of the surface of an object to determine the location of an object); 
a program instruction for processing a depth image starting from the location and expending to neighboring pixels, wherein pixels having depth information differing in at most a third predetermined threshold are associated with one segment ([0227] discusses providing the 3-D image data to a segmentor 2404 for segmentation into objects based on the proximity between neighboring pixels where the proximity between pixels is interpreted as a predetermined threshold); 
Rosenstein, modified by Blumrosen, further teaches using a constructed 3D map of an individual to classify poses of the person including sitting, lying down, walking, etc. but does not explicitly teach classifying the pose comprising a program instruction for determining a gradient over a vertical axis for a multiplicity of areas of the one segment; 
a program instruction for determining that the human is sitting subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical; 
a program instruction for determining that the human is lying, subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold; and 
a program instruction for determining that the human is standing, subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform.
Rush teaches a program instruction for determining a gradient over a vertical axis for a multiplicity of areas of the one segment (Col. 11 lines 22-44discuss identifying an object including the pose of the object by determining a distribution of pixels within a first region 219 and a second region 220 with Fig. 2D showing a distribution of the pixels over the top 219 and bottom 220 regions which is being interpreted as over a vertical axis);
a program instruction for determining that the human is sitting subject to the gradient differing in at least a fourth predetermined threshold between a lower part and an upper part of an object or the object not being substantially vertical Col. 11 lines 22-44discuss comparing the depth values of the pixels between the top and bottom region where when a certain number of pixels are within the top region it is determined that the person is sitting);
a program instruction for determining that the human is lying, subject to a height of the object not exceeding a fifth predetermined threshold, and a width of the object exceeding a sixth predetermined threshold (Col. 11 lines 22-44 discuss comparing the depth values of the pixels between the top and bottom region where when a certain percentage of pixels are not within the top region it is determined that the person is not sitting but is lying down with Col. 11 lines 45-56 discussing this being based on a maximum height); and 
a program instruction for determining that the human is standing, subject to a height of the object not exceeding the fifth predetermined threshold, and the gradient being substantially uniform (Col. 14 line 45 – Col. 15 line 9 discuss differentiating between a standing person and a person lying down based on the percentage of pixels representing the object within the top region where if a substantial percentage are in the bottom region the person is determined as lying down therefore if there is a uniform distribution of pixels the person will be determined as standing with Col. 11 lines 22-56 discussing the use of this technique based on a maximum height).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of modified Rosenstein and further modify it with the pose classification of Rush as Rush teaches that determining the pose through depth analysis of the pixels associated with the human allow for the determinations of when the human is in an unsafe position making the system safer (Col. 15 lines 20-29).

Regarding claim 17, modified Rosenstein teaches segmenting the pixels according to their proximity as discussed above but does not explicitly teach a program instruction stored on said non-transitory computer readable medium for sub-segmenting each segment in accordance with the gradient over the vertical axis.
Rush teaches a program instruction stored on said non-transitory computer readable medium for sub-segmenting each segment in accordance with the gradient over the vertical axis (Col. 10 line 34 – Co 11 line 5 discuss the use of segmentation of points or pixels according to which region the pixels are in).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of modified Rosenstein and further modify it with the pose classification of Rush as Rush teaches that determining the pose through depth analysis of the pixels associated with the human allow for the determinations of when the human is in an unsafe position making the system safer (Col. 15 lines 20-29).

Regarding claim 18, modified Rosenstein teaches using previous image data to assign a confidence level of a location of an object [0190] but does not explicitly teach a program instruction for smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations.
Rush teaches a program instruction for smoothing the pose of the person by determining the pose that is most frequent within a latest predetermined number of determinations (Col. 15 line 61 – Col. 16 line 25 discuss the use of a confidence parameter based on the similarity between the current situation and previously classified encounters where the use of a confidence parameter is interpreted as smoothing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object tracking of modified Rosenstein and further modify it with the pose smoothing of Rush as the use of previously learned situations within a machine learning classifier allows for more accurate pose determination.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein in view of Blumrosen and further in view of Jung (2012, “Control algorithms for a Mobile Robot Tracking a Human in front”).
Regarding claim 11, Rosenstein teaches wherein adjusting the position of the device is performed for taking an action selected from the group consisting of: 
following the human ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this behavior 600e, the robot 100 may detect, track, and follow a person 2300”); 
leading the human ([0024] “the method includes driving the robot away from the identified person when the identified person is within a threshold distance of the robot”). 
Modified Rosenstein does not explicitly teach following the human from a front side.
	Jung teaches following the human from a front side (Page 2411, Section I, Paragraph 3 discusses implementing a robot with human tracking where the robot has to track the human from the front where tracking from the front is interpreted as following from a front side).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the position change actions of modified Rosenstein and combine it with the front-side tracking of Jung as Jung teaches that a robot following a human from the front would make the human more comfortable (Page 2411, Section II, Paragraph 3).

Regarding claim 20, Rosenstein teaches wherein the program instruction for adjusting the position of the device is executed for performing an action selected from the group consisting of: 
changing a location of the device ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this behavior 600e, the robot 100 may detect, track, and follow a person 2300”); 
changing a height of the device or a part thereof ([0237] discusses the robot changing the height of the web pad of the robot to accommodate a person sitting or standing),
changing an orientation of the device or a part thereof ([0225] “the robot 100 turns to face forward toward the person/user 2300 while tracking the person 2300”).
following the human ([0225] “the behavior system 510b includes a person follow behavior 600e. While executing this behavior 600e, the robot 100 may detect, track, and follow a person 2300”); 
leading the human ([0024] “the method includes driving the robot away from the identified person when the identified person is within a threshold distance of the robot”).
Modified Rosenstein does not explicitly teach following the human from a front side.
	Jung teaches following the human from a front side (Page 2411, Section I, Paragraph 3 discusses implementing a robot with human tracking where the robot has to track the human from the front where tracking from the front is interpreted as following from a front side).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the position change actions of modified Rosenstein and combine it with the front-side tracking of Jung as Jung teaches that a robot following a human from the front would make the human more comfortable (Page 2411, Section II, Paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sinyavskiy (US 20180001474) teaches merging multiple objects into one object based on a predetermined threshold such as a horizontal distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664